November 3, 2009 VIA EDGAR The United States Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549-8629 Subject: Nationwide VLI Separate Account – 4 Nationwide Life Insurance Company SEC File No. 333-43671 Ladies and Gentlemen: Pursuant to Rule 461 of the Securities Act of 1933, Nationwide Investment Services Corporation, the General Distributor of the Future Corporate Flexible Premium Variable Universal Life Insurance Policies to be issued by Nationwide VLI Separate Account – 4 (the “Variable Account”), respectfully requests acceleration of the effective date of the Registration Statement for the Variable Account.It is desired that the registration become effective on or before Friday, November 20, 2009. The undersigned is officer for Nationwide Investment Services Corporation and is duly authorized to request accelerated effectiveness of the Registration Statement. Please call Nooree Kim at (614) 249-8061 should you have questions. Very truly yours, NATIONWIDE LIFE INSURANCE COMPANY /s/ Terry C. Smetzer Terry C.
